Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            Reason for Allowance 
2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “ a redistribution layer between the first and second surfaces configured to electrically redistribute the set of memory card interconnect pads to the set of socket interconnect pads, wherein each memory card interconnect pad of a plurality of the set of memory card interconnect pads is redistributed to a larger socket interconnect pad.” in combination with other recited elements in independent claim 1.        

3.        HAN et al. (U.S. Patent Application Pub. No: 20170125959 A1), the closest prior art of record, teaches an adaptor has a conduction area whose portion is located between contact pads and contact lands. HAN discloses each of the set of signal lines is connected to corresponding contact pad and contact land through a set of through holes, where the set of through holes is formed to penetrate a package substrate. HAN suggests a set of contact pins connects the contact lands to a memory card when the memory card is inserted into the memory card adaptor. HAN further discloses the conduction area is connected to one of a power pad and a ground pad to operate as a return path for one of the signal lines. However, HAN does not explicitly discloses “ a redistribution layer between the first and second surfaces configured to electrically redistribute the set of 

4.        CHOI et al. (U.S. Patent Application Pub. No: 20140199875 A1) teaches the socket has two contact portions that are provided with contact terminals for electrically contacting respective SIM cards when SIM cards with different sizes are received. CHOI discloses a stopper is arranged on second contact portion and moved by a predetermined distance in a lengthwise direction of second contact portion along a surface of second contact portion to support insertion of first SIM card or insertion of second SIM card. CHOI suggests a cover is provided for covering the contact portions and stopper. However, CHOI does not explicitly discloses “ a redistribution layer between the first and second surfaces configured to electrically redistribute the set of memory card interconnect pads to the set of socket interconnect pads, wherein each memory card interconnect pad of a plurality of the set of memory card interconnect pads is redistributed to a larger socket interconnect pad.”.

5.       CRIPPA et al. (US Patent Application Pub. No: 20200072873 A1) teaches providing multiple dielectric layers starting from a first dielectric layer to a last dielectric layer. CRIPPA discloses the matching number of pass-through structures adapted to put into contact opposite faces of each dielectric layer realized in each dielectric layer of multiple dielectric layer pass-through structures occurring in matching number by laser ablation. CRIPPA suggests the multiple pass-through structures through a conductive 
paths. However, CRIPPA does not explicitly discloses “a redistribution layer between the first and second surfaces configured to electrically redistribute the set of memory card interconnect pads to the set of socket interconnect pads, wherein each memory card interconnect pad of a plurality of the set of memory card interconnect pads is redistributed to a larger socket interconnect pad.”.

6.          Therefore, the prior art of record doesn’t teach or render obvious “a redistribution layer between the first and second surfaces configured to electrically redistribute the set of memory card interconnect pads to the set of socket interconnect pads, wherein each memory card interconnect pad of a plurality of the set of memory card interconnect pads is redistributed to a larger socket interconnect pad.” in combination with other recited elements in independent claim 1. 
      
7.           Independent claims 6 and 27 recites limitations similar to those noted above for independent claim 1 and is considered allowable for the same reasons noted above for claim 1.
             
.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                             Conclusion                                 
           RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	References Considered Pertinent but not relied upon  
           Wang et al. (US Patent Application Pub. No: 20050281010 A1) teaches printed circuit boards (PCBs) having contact pads arranged in a novel 13-pad configuration that facilitates the fabrication of memory cards meeting both the Secure-Digital (SD) and MultiMediaCard (MMC) form factors, thereby facilitating an integrated SD/MMC system in which a given PCB may be used to produce a memory card based on 
either the SD or the MMC electronic protocols.  

          PARK et al. (US Patent Application Pub. No: 20170214423 A1) teaches detecting extraction of a tray from a first socket, interrupting power supply to the SIM card and the SD card through the first socket in response to extraction of the tray, detecting insertion of the tray into the first socket after interrupting the power supply, determining, when both the SIM card and SD card are detected in the inserted tray, a priority of the SIM card and the SD card, and resetting, if the SIM card has a higher priority than the SD card, a task block that processes data of the SIM card. 
               
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.
                 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181